The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 04/29/2022 amendment(s) /response(s) in the Application 16/991,035 by WEI for “COMMUNICATIONS DEVICE AND METHOD FOR TRANSMITTING DATA IN RESOURCES CORRESPONDING TO A BUFFER STATUS REPORT”, filed on 08/12/2020. The amendment/response to the claims has been entered: 
Claims 5 and 7 are cancelled. 
Claims 1-4, 6, 8-14, 17, 19 are currently amended. 
Therefore, claims 1-4, 6, 8-20 are now pending. 
This rejection is FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant’s arguments, filed on 04/29/2022, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
Applicants 04/29/2022 amendments to claims have overcome the closest prior art of record. Therefore, the Section 103 Rejections have been withdrawn

As indicated below, Examiner has maintained the double patenting rejection. 

Response to Amendment

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-3, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10779343 B2 (conflicting claim). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to transmitting to a buffer status report message indicating that a device has uplink data for transmission to a network/infrastructure equipment device.   Provided below is the mapping of some claim limitations. 

Claim No.
Instant Claims (16/991,035)
Conflicting Patent (10779343) 
Claim No.
1.
A communications device acting as a relay device configured to communicate with an infrastructure equipment of a mobile communications network, the communications device comprising: 





a receiver configured to receive data from a remote communications device; 




a transmitter configured to transmit the data to the infrastructure equipment, 














a buffer configured to store the data and 

wherein a control circuit, in combination with the transmitter, the receiver and the buffer, configured to: 

detect that uplink data received from the remote communications device and stored in the buffer should be transmitted to the infrastructure equipment, 

 

transmit to the infrastructure equipment a buffer status report message indicating that the communication device has uplink data for transmission to the infrastructure equipment, 



receive in response to transmitting the buffer status response message an indication that identifies a communications resource in which the uplink data is to be transmitted, 


transmit the data from the buffer to the infrastructure equipment in the communications resource;














receive, from the infrastructure equipment, an indication of a quality of service (QoS) with which the data is to be communicated to the remote communications device, 

the indication of the QoS including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant; and determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the QoS.
A communications device acting as a relay device configured to communicate with an infrastructure equipment of a mobile communications network and with a remote communications device operating with the mobile communications network, the communications device comprising: 

a receiver configured to receive first signals representing data from the infrastructure equipment for transmission to the remote communications device; 

a transmitter configured to transmit second signals, representing the data, to the remote communications device; 

a control circuit configured to control the transmitter to transmit the second signals to the remote communications device and to control the receiver to receive the first signals from the infrastructure equipment; 


and a buffer configured to store the data received from the infrastructure equipment, 

wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to: 

detect that the data stored in the buffer should be transmitted to the remote communications device; 




transmit, to the remote communications device, a buffer status report message indicating that the communications device has the data for transmission to the remote communications device; 

receive, in response to the buffer status response message, a scheduling request message from the remote communications device; 


transmit an indication, that identifies communications resources, to the remote communications device; and transmit the data to the remote communications device in the communications resources identified in the indication.


The communications device as claimed in claim 2, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to 

receive, from the infrastructure equipment, an indication of a quality of service with which the data is to be communicated to the remote communications device, 

the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the quality of service, 


in a case that the data is delay tolerant, wait for a predetermined time before transmitting the buffer status report message, and in a case that the data is non-delay tolerant, transmit the buffer status report message to the remote communications device without delay.

1, 2



As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claim 1 to detect uplink data received from remote communications devices, and stored in buffer of a relay, should be transmitted to a network device based on a quality of service indication.

Claim No.
Instant Claims (16/991,035)
Conflicting Patent (10779343) 
Claim No.
2.
The communications device as claimed in Claim 1, wherein the controller is configured to detect that the uplink data stored in the buffer should be transmitted to the receiving communications device in accordance with one or more predetermined conditions.
The communications device as claimed in claim 1, wherein the control circuit is configured to detect that the data stored in the buffer should be transmitted to the remote communications device in accordance with one or more predetermined conditions.
2.
3.
The communications device acting as a relay node as claimed in Claim 2, wherein the controller is configured in combination with the receiver to receive from the remote communications device an indication of a quality of service with which the data is to be communicated to the infrastructure equipment, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, and the controller is configured in combination with the transmitter, the receiver and the buffer to determine whether the uplink data stored in the buffer is delay tolerant in accordance with the indicated quality of service, and if the data is delay tolerant, to wait for a predetermined time before transmitting the buffer status report message, or if the data is non-delay tolerant to transmit the buffer status report message to the receiving communications device without delay.
The communications device as claimed in claim 2, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to receive, from the infrastructure equipment, an indication of a quality of service with which the data is to be communicated to the remote communications device, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the quality of service, in a case that the data is delay tolerant, wait for a predetermined time before transmitting the buffer status report message, and in a case that the data is non-delay tolerant, transmit the buffer status report message to the remote communications device without delay.

3.
4.
The communications device acting as a relay node as claimed in Claim 2, wherein the controller is configured in combination with the receiver to receive from the remote communications device an indication of a quality of service with which the data is to be communicated to the infrastructure equipment, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, and the controller is configured in combination with the transmitter, the receiver and the buffer to determine whether the uplink data stored in the buffer is delay tolerant in accordance with the indicated quality of service, and if the data is delay tolerant, to wait for a predetermined time before transmitting the buffer status report message, or if the data is non-delay tolerant to transmit the buffer status report message to the receiving communications device without delay.

The communications device as claimed in claim 2, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to receive, from the infrastructure equipment, an indication of a quality of service with which the data is to be communicated to the remote communications device, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the quality of service, in a case that the data is delay tolerant, wait for a predetermined time before transmitting the data, and in a case that the data is non-delay tolerant, transmit the data to the remote communications device without delay.
4.
9.
The communications device as claimed in Claim 3, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

receive data for transmission to the remote communications from the infrastructure equipment during the waiting for the predetermined time,

store the data in the buffer, and

transmit the data received during the predetermined time in the indicated communications resources from the buffer to the remote communications device.
The communications device as claimed in claim 3, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to receive data for transmission to the remote communications from the infrastructure equipment during the waiting for the predetermined time, store the data in the buffer, and transmit the data received during the predetermined time in the indicated communications resources from the buffer to the remote communications device.
5.
10.
The communications device as claimed in Claim 9, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

monitor a quantity of the data stored in the buffer, and

in a case that the quality of data stored in the buffer exceeds a predetermined maximum amount, transmit the data received in the indicated communications resources from the buffer to the remote communications device before the end of the predetermined time.
The communications device as claimed in claim 5, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to monitor a quantity of the data stored in the buffer, and in a case that the quality of data stored in the buffer exceeds a predetermined maximum amount, transmit the data received in the indicated communications resources from the buffer to the remote communications device before the end of the predetermined time.
6.
11.
The communications device as claimed in Claim 1, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured  to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in case that the scheduling request message has not been received within the second predetermined time, to re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.
12.
The communications device as claimed in Claim 2, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and

in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.
13.
The communications device as claimed in Claim 3, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and

in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.
14.
The communications device as claimed in Claim 8, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and
in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.



As indicated above, dependent claims 2-3, 9-14 of the instant application are claiming similar/identical features as dependent claims 2-7 of the conflicting application. 

   

Allowable Subject Matter
Independent claims 1, 4 and 6 are allowable subject to the double patenting rejection as described above. The following is an examiner’s statement of reasons for allowance:

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “receive, from the infrastructure equipment, an indication of a quality of service (QoS) with which the data is to be communicated to the remote communications device, the indication of the QoS including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant; and determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the QoS.” 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412